May 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        ROBERT GONZALES, Appellant

NO. 14-14-00206-CV                      V.

  HOUSTON INDEPENDENT SCHOOL DISTRICT AND ANDRIA SCHUR,
                          Appellees
              ________________________________

       This cause, an appeal from the judgment in favor of appellee, Houston
Independent School District and Andria Schur, signed November 27, 2013, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Robert Gonzales to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.